Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/459,381 filed on 07/01/2019.
Claims 1-15 are currently pending and have been examined.

Election/Restriction
Applicant’s election without traverse of claims 1-15 (Group I) in the reply filed on 02/25/2021 is acknowledged.
Claims 16-20 (Group II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/01/2019 and 11/12/2020 have been reviewed and entered into the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-6) and system (claims 7-15) are each directed to at least one potentially eligible category of subject matter (process and machine, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps (receiving, determining, receiving, determining, generating, providing) that can be performed in the human mind via observation, evaluation, judgment, or opinion.  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]: receiving image information with (one or more processor(s)) and from (a sensor) disposed at a worksite; determining an identity of a work tool disposed at the worksite based at least partly on the image information; receiving location information with (the one or more processor(s)), the location information indicating a first location of the sensor at the worksite; determining a second location of the work tool at the worksite based at least partly on the location information; generating a worksite map with (the one or more processor(s)), the worksite map identifying the work tool and indicating the second location of the work tool at the worksite; and at least one of providing the worksite map to an additional (processor) and causing the worksite map to be rendered via a (display).  Independent claim 7 recites similar limitations as those noted above and is therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 1 and 7 are directed to one or more processors, a sensor, and a display (claim 1), and a machine adapted to perform operations at a worksite, a sensor adapted to determine image information associated with the worksite, and one or more processor(s) (claim 7).  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application.  First, the one or more processors, display, and machine adapted to perform operations at a worksite encompass generic computing elements and a generically recited “machine” to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment or generic machine-based operating environment).  MPEP 2106.05(f) and 2106.05(h).  Next, the sensor and sensor adapted to determine image information associated with the worksite are directed to insignificant pre-solution data gathering activity (gathering input) and therefore fail to amount to a practical application.  MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 1 and 7 are directed to one or more processors, a sensor, and a display (claim 1), and a machine adapted to perform operations at a worksite, a sensor adapted to determine image information associated with the worksite, and one or more processor(s) (claim 7).  These additional elements have been evaluated, but when considered individually and in combination, fail to add significantly more to the abstract idea.  First, the one or more processors, display, and machine adapted to perform operations at a worksite encompass generic computing elements and a generically recited “machine” to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment or generic machine-based operating environment).  Notably, Applicant’s Specification describes that generic computer devices and machines that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraph [0047]: “the one or more processor(s) 112 may comprise a component of the system 100, a component of one or more of the machines 104 disposed at the worksite 102, a component of a separate mobile device (e.g., a mobile phone, a tablet, a laptop computer, etc.)”; See also, Spec. at paragraph [0015]:  “one or more machine(s) 104, such as a first machine(s) 104(a), a second machine(s) 104(b), and so on,” and further proving in paragraph [0020] a non-exclusive list of example machines that covers virtually any type of machine that can be used for performing work, e.g., “The machine(s) 104 may comprise, in some instances, one or more digging machines, one or more loading machines, one or more hauling machines, one or more transport machines, and/or other types of machines used for construction, mining, paving, excavation, and/or other operations at the worksite 102”).  Therefore, the additional elements merely describe generic computing elements and generic machines serves to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Next, the sensor and sensor adapted to determine image information associated with the worksite are recited at a high level of generality and are relied on in the claims for receiving/determining image information.  These sensors, as described in the Specification at paragraph [0027] noted that that “the sensor 106 may comprise the light sensor, such as one or more cameras (e.g., RGB-cameras, monochrome cameras, intensity (grey scale) cameras, infrared cameras, ultraviolet cameras, depth cameras, stereo cameras, etc.),” which encompasses virtually every camera under the sun, with no discernible limitation aside from the claim’s requirement that the sensor be capable of receiving/determining image information.  Furthermore, the scope of the sensor(s), as described in at least paragraph [0030] of the Specification goes well beyond cameras by noting that “the sensor 106 may comprise a radio detection and ranging (hereinafter, "RADAR") sensor, a sound navigation and ranging (hereinafter, "SONAR") sensor, a depth sensing camera, a ground-penetrating RADAR sensor, a magnetic field emitter/detector, and/or other sensors, for instance.”  Official Notice is taken that sensors for receiving/determining image information (e.g., cameras)  are well-understood, routine, and conventional in the art.  Accordingly, the sensor and sensor adapted to determine image information associated with the worksite fail to add significantly more to the claim.
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-6 and 8-15 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that narrow the abstract idea accompanied by the same or similar additional elements as those addressed above in the discussion of the independent claims and deemed in in sufficient to amount to a practical application or add significantly more (e.g., sensor/machine recited in claim 2, monitor recited in claim 3 that is similar to the “display” recited in claim 1, which is part of a generic computer), or additional elements not addressed above that include:  an audio speaker…to generate an audio output (claims 4 and 6), a machine/second machine [that travels, carries the sensor, stores data] (claims 2, 4, 10), and a machine-learning algorithm.
First, the audio speaker is determined to be an element of a generic computer that merely facilitates audio output and therefore fails to amount to a practical application or add significantly more to the abstract idea for the same reasons as relied to address the generic computing elements above in the Step 2 analysis of the independent claims.  Next, the machine/second machine for traveling, carrying a sensor, and storing data is recited at a high level of generality and fails to add a practical application.  In addition, Official Notice is taken that employing a machine/second machine (e.g., automobile, construction equipment, tractor, truck) for traveling, carrying sensors, and storing data is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claims.  Lastly, the limitation describing the use of a machine-learning algorithm (claim 10) is lacking in any meaningful limitation (e.g., an actual algorithm) and is merely recited in order to “determine a confidence interval…,” however when recited at such a high level of generality, and fail to amount to a practical application of the abstract idea.  Furthermore, machine learning techniques are well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  Accordingly, the machine-learning algorithm in claim 10 does not add significantly more to the claims.  
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-15 are rejected under 35 U.S.C. §103 as unpatentable over Wang et al. (US 2016/0312432, hereinafter “Wang”) in view of Koehrsen et al. (US 2012/0249342, hereinafter “Koehrsen”).

Claim 1:  Wang teaches a method (paragraph 8:  method for installing a work tool for a machine), comprising:
receiving image information with one or more processor(s) and from a sensor disposed at a worksite (paragraphs 25, 42-43, 51, 53-55, 57, 63-64, and Figs. 6-7:  Referring to FIG. 6, a frame of a three-dimensional scene 600 captured by the sensor 110 and outputted by the processor 506 on the output device 140 is illustrated; an operation 802 in which the processor 506 is configured to capture a work scene in which the machine 102 and the work tool 104 are deployed; sensor 110 may be a camera positioned on, inside, or above the operator cab … sensor 110 may be a camera positioned on the machine component 108, e.g., near or at a front end of the machine component 108 closest to the work tool 104, although the sensor 110 may be positioned at other locations on the machine 102. By way of example … sensor 110 may be a monocular camera, a stereo camera, an infrared camera, an array of one or more types of cameras, an opto-acoustic sensor, a radar, a laser based imaging sensor, or the like, or combinations thereof; processor 506 may apply image processing to detect images captured by the sensor 110, e.g., when the sensor 110 is an optical camera);
determining an identity of a work tool disposed at the worksite based at least partly on the image information (paragraphs 41-43 and 58-60:  the work tool 104 is identified or recognized using computer vision. The term "computer vision" may relate to processing information related to the work tool 104 to determine a type, dimensions, and a positioning of the work tool 104 relative to the machine; the processor 506 may apply additional criteria to identify and accurately recognize the work tool; The database 512 includes images of a plurality of work tools, including the work tool 104. Such images are saved as a library of image files and computerized models in the database 512. Such models may include or may be used to generate three-dimensional and two dimensional views of the plurality of work tools attachable to the machine 102, including the work tool 104. Each such image or model in the database 512 includes an image of the respective attachment couplers of the work tools);
receiving location information with the one or more processor(s), the location information indicating a first location of the sensor at the worksite (paragraphs 9-10, 25, 29, and 63-64:  cause the processor to detect the work tool based upon a first input signal from a sensor, determine a first three-dimensional location of the work tool relative to the machine; as the machine 102 moves, the relative distance or the relative position between the attachment coupler 106 and the machine 102 changes, using the location of the sensor 110 as a reference; the processor 506 determines the first three-dimensional location 120 based upon a knowledge of a position of the sensor 110 and determining a propagation time for a signal emitted by the sensor 110 towards the work tool 104 to be reflected back and received at the sensor; Since the sensor 110 location with respect to the machine 102 are known (e.g., (x, y, z) coordinates, roll, pitch, and yaw), the first three-dimensional location 120 of the work tool 104 with respect to the machine 102 may be obtained);
determining a second location of the work tool at the worksite based at least partly on the location information (Abstract and paragraphs 8-10, 28-31, 74, 79, 81, and 86:   determining, at the electronic controller unit, a second three-dimensional location of the work tool upon the detecting of the occlusion based on the first three-dimensional location; The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine; the first three-dimensional location 120, the second three-dimensional location 220, the third three-dimensional location 122, and the fourth three-dimensional location 222 may be measured between various points on the machine);
generating a worksite…with the one or more processor(s), the worksite…identifying the work tool and indicating the second location of the work tool at the worksite (Abstract and paragraphs 8-10, 28, 43, 62, 64, 74, 77, 81, and Fig. 7:  the machine 102 is represented as a machine image 702 and the work tool 104 is represented as a work tool image 704 at the second instance in time; determining, at the electronic controller unit, a second three-dimensional location of the work tool; The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine; robust estimate of the first three-dimensional location 120, the second three-dimensional location 220, the third three-dimensional location 122, and the fourth three-dimensional location 222 of the work tool 104 and the attachment coupler 106, respectively, with respect to the sensor 110 on the machine; the processor 506 may output the second three-dimensional location 220 of the work tool);
at least one of providing the worksite … to an additional processor and causing the worksite … to be rendered via a display (Abstract and paragraphs 8-10, 28, 43, 62, 64, 74, 77, 81, and Fig. 7:  the machine 102 is represented as a machine image 702 and the work tool 104 is represented as a work tool image 704 at the second instance in time; determining, at the electronic controller unit, a second three-dimensional location of the work tool; The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine; robust estimate of the first three-dimensional location 120, the second three-dimensional location 220, the third three-dimensional location 122, and the fourth three-dimensional location 222 of the work tool 104 and the attachment coupler 106, respectively, with respect to the sensor 110 on the machine; the processor 506 may output the second three-dimensional location 220 of the work tool).

Although Wang teaches generating and displaying a representation identifying the work tool and indicating the second location of the work tool at the worksite (as discussed above), Wang does not explicitly teach the representation as being a worksite map.

Koehrsen teaches generating and displaying information via a worksite map (paragraphs 3, 18, 21 and Figs. 2-3:  screen portion 32a may be configured to show a representation of machine 12 in its environment at worksite 10, for example in an electronic map of worksite; controller 26 may then be configured to update the map of worksite 10 to include the positional information of the newly tracked object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Koehrsen because the references are analogous since they are each directed to features for using sensors (e.g., cameras) to monitor equipment at a worksite, which is reasonably pertinent to Applicant’s field of endeavor of managing tools at a worksite, and because modifying the teachings of Wang such that the representations of the worksites and tool are rendered via a map, as taught by Koehrsen, would serve the motivation to provide additional useful information on a worksite using a map view, such as the terrain of the worksite or other known objects a the worksite (Koehrsen at paragraph 18); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Koehrsen’s map view in place of Wang’s three-dimensional scene representation involves the simple substitution of one known element for another known element, which yields a predictable result of a map-based rendering of the worksite.

Claim 2:  Wang further teaches wherein the sensor is carried by a machine at the worksite (paragraph 25: the sensor 110 may be a camera positioned on, inside, or above the operator cab 112. Alternatively, the sensor 110 may be a camera positioned on the machine component 108, e.g., near or at a front end of the machine component 108 closest to the work tool 104, although the sensor 110 may be positioned at other locations on the machine).

Claim 3:  Wang, in view of Koehrsen, further teaches wherein the machine comprises a first machine, and causing the worksite map to be rendered comprises displaying the worksite map at a monitor carried by a second machine (Wang at paragraphs 8-10, 22, 26, 33, 40, 43-44, 84, and Figs. 1-4 and 7:  wherein “the machine” referred to throughout the specification and shown in Figs. 1-4 and 7 as “a first machine” – e.g., In the three-dimensional scene 700, the machine 102 is represented as a machine image; In one aspect, the three-dimensional scene 600 and the three-dimensional scene 700 may be provided on a display of a remote operator of the machine 102 in a remote base station (not shown) as a real-time video of the work scene in which the machine;  the machine 102 may be controlled remotely from a base station, in which case, the operator cab 112 may be smaller; one aspect, the three-dimensional scene 600 and the three-dimensional scene 700 may be provided on a display of a remote operator of the machine 102 in a remote base station (not shown) as a real-time video of the work scene in which the machine 102 and the work tool 104 are deployed [Examiner’s Note:  As noted above in the rejection of claim 1, Koehrsen teaches the displayed worksite as being in the form of a worksite map]).

Claim 4:  Wang further teaches wherein the machine comprises a first machine, the method further comprising causing an audio speaker carried by a second machine at the worksite to generate an audio output indicating the second location of the work tool (paragraph 84:  once the work tool 104 has been installed to the machine component 108, the processor 506 may output an indication of the installation of the work tool 104 to the operator of the machine 102. Such an indication may be on the output device 140, for example, as a visual, an audio, or an audio-visual indication inside the operator cab 112 or to the remote base station, or both).

Claim 5:  Wang further teaches causing, with the one or more processor(s), the machine to travel along a first path, based at least partly on a first travel parameter ; determining a second travel parameter, based at least partly on determining the second location of the work tool at the worksite; and causing, with the one or more processor(s), the machine to travel along a second path that is different than the first path, based at least partly on the second travel parameter (paragraphs 28, 68, 70, 81-82, and 87: As the machine 102 moves closer to the work tool 104, as illustrated in FIG. 3, the initial position indicated by the first three-dimensional location 120 changes. The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine 102. The machine 102 may move towards the work tool 104 continuously or discretely. Regardless of the way the machine 102 moves, the relative position of the work tool 104 and the machine 102 is updated; As the machine 102 moves toward the work tool 104, the processor 506 applies computer-vision based on image information about the work tool 104 and the attachment coupler 106 from the database 512 to accurately track the work tool 104 and/or the attachment coupler 106 to adjust and control the motion of the machine).

Claim 6:  Wang, in view of Koehrsen, further teaches determining, with the one or more processor(s) and based at least partly on the image information, a tool characteristic associated with the work tool (Wang at paragraphs 58 , 67, 71-73, 84: extraction of features of the work tool 104 for the detection performed in the operation; processor 506 may output an indication of the installation of the work tool 104 to the operator of the machine 102. Such an indication may be on the output device 140, for example, as a visual, an audio, or an audio-visual indication inside the operator cab 112 or to the remote base station, or both; tracking of the work tool 104 and the attachment coupler 106 may be referred to as "visual odometry" in which a velocity of the machine 102 is used in conjunction with the images of the work tool 104 retrieved from the database 512 by the processor 506 to determine an accurate three-dimensional localization of the attachment coupler; may detect an occlusion of the work tool), and wherein causing the worksite map to be rendered includes outputting at least one of a graphical representation or an audio output of the tool characteristic (paragraphs 67, 71, 75, 84, and Figs. 6-7:  once the work tool 104 has been installed to the machine component 108, the processor 506 may output an indication of the installation of the work tool 104 to the operator of the machine 102. Such an indication may be on the output device 140, for example, as a visual, an audio, or an audio-visual indication inside the operator cab 112 or to the remote base station, or both; processor 506 may form a complete three-dimensional positional view of the work tool 104 independent of an actual physical view of the work tool 104. The three-dimensional view of the work tool 104 may then be provided to the output; processor 506 may update the three-dimensional scene 600 based on the detected occlusion in the operation 816. The three-dimensional scene 600, as updated to reflect the detected occlusion of the work tool 104, may be provided as the three-dimensional scene 700 outputted on the output device [Examiner’s Note:  As noted above in the rejection of claim 1, Koehrsen teaches the displayed worksite as being in the form of a worksite map]).

Claim 7:  Wang teaches a system (paragraphs 9 and 88:  work tool installation system is provided; disclosed systems and technique), comprising:
a machine adapted to perform operations at a worksite (paragraphs 9, 22, 24, and Figs. 1-7:  system includes a machine attachable to a work tool. The machine includes a sensor and an electronic controller unit coupled to the sensor; In the example shown in FIG. 1, the machine 102 includes a machine component 108, a sensor 110, an operator cab 112, a chassis 114, tires 116, and a hood; By way of example only and not by way of limitation, the machine component 108 may be an excavator arm including hydraulic cylinders and mechanical linkages, although other types of mechanical parts may be utilized to attach the work tool 104 to the machine);
a sensor adapted to determine image information associated with the worksite (paragraphs 25, 42-43, 51, 53-55, 57, 63-64, and Figs. 6-7:  Referring to FIG. 6, a frame of a three-dimensional scene 600 captured by the sensor 110 and outputted by the processor 506 on the output device 140 is illustrated; an operation 802 in which the processor 506 is configured to capture a work scene in which the machine 102 and the work tool 104 are deployed; sensor 110 may be a camera positioned on, inside, or above the operator cab … sensor 110 may be a camera positioned on the machine component 108, e.g., near or at a front end of the machine component 108 closest to the work tool 104, although the sensor 110 may be positioned at other locations on the machine 102. By way of example … sensor 110 may be a monocular camera, a stereo camera, an infrared camera, an array of one or more types of cameras, an opto-acoustic sensor, a radar, a laser based imaging sensor, or the like, or combinations thereof; processor 506 may apply image processing to detect images captured by the sensor 110, e.g., when the sensor 110 is an optical camera); and
one or more processor(s) (paragraphs 10, 36-40, 53,  58, and Fig. 5:  e.g., the electronic controller unit 126 includes the input-output port 504, a processor 506, and the memory 508 coupled to each other; The processor 506 obtains an image of the work tool 104 based upon the input signal 518 from the sensor 110) adapted to:
determine a tool characteristic, associated with a work tool disposed at the worksite, based at least partly on the image information (paragraphs 58 , 67, 71-73, 84: extraction of features of the work tool 104 for the detection performed in the operation; processor 506 may output an indication of the installation of the work tool 104 to the operator of the machine 102. Such an indication may be on the output device 140, for example, as a visual, an audio, or an audio-visual indication inside the operator cab 112 or to the remote base station, or both; tracking of the work tool 104 and the attachment coupler 106 may be referred to as "visual odometry" in which a velocity of the machine 102 is used in conjunction with the images of the work tool 104 retrieved from the database 512 by the processor 506 to determine an accurate three-dimensional localization of the attachment coupler; may detect an occlusion of the work tool);
determine a first location associated with the work tool based at least in part on a second location of the machine (paragraphs 9-10, 25, 28-29, 63-64, 68, 70, 81-82, and 87:  cause the processor to detect the work tool based upon a first input signal from a sensor, determine a first three-dimensional location of the work tool relative to the machine; as the machine 102 moves, the relative distance or the relative position between the attachment coupler 106 and the machine 102 changes, using the location of the sensor 110 as a reference; the processor 506 determines the first three-dimensional location 120 based upon a knowledge of a position of the sensor 110 and determining a propagation time for a signal emitted by the sensor 110 towards the work tool 104 to be reflected back and received at the sensor; Since the sensor 110 location with respect to the machine 102 are known (e.g., (x, y, z) coordinates, roll, pitch, and yaw), the first three-dimensional location 120 of the work tool 104 with respect to the machine 102 may be obtained; As the machine 102 moves closer to the work tool 104, as illustrated in FIG. 3, the initial position indicated by the first three-dimensional location 120 changes. The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine 102);
generate a worksite … identifying the work tool and indicating the first location associated with the work tool (Abstract and paragraphs 8-10, 28, 43, 62, 64, 74, 77, 81, and Fig. 7:  the machine 102 is represented as a machine image 702 and the work tool 104 is represented as a work tool image 704 at the second instance in time; determining, at the electronic controller unit, a second three-dimensional location of the work tool; The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine; robust estimate of the first three-dimensional location 120, the second three-dimensional location 220, the third three-dimensional location 122, and the fourth three-dimensional location 222 of the work tool 104 and the attachment coupler 106, respectively, with respect to the sensor 110 on the machine; the processor 506 may output the second three-dimensional location 220 of the work tool); and
at least one of providing the worksite … to an additional processor and causing the worksite … to be rendered via a display (Abstract and paragraphs 8-10, 28, 43, 62, 64, 74, 77, 81, and Fig. 7:  the machine 102 is represented as a machine image 702 and the work tool 104 is represented as a work tool image 704 at the second instance in time; determining, at the electronic controller unit, a second three-dimensional location of the work tool; The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine; robust estimate of the first three-dimensional location 120, the second three-dimensional location 220, the third three-dimensional location 122, and the fourth three-dimensional location 222 of the work tool 104 and the attachment coupler 106, respectively, with respect to the sensor 110 on the machine; the processor 506 may output the second three-dimensional location 220 of the work tool).

Although Wang teaches generating and displaying a representation identifying the work tool and indicating the second location of the work tool at the worksite (as discussed above), Wang does not explicitly teach the representation as being a worksite map.

Koehrsen teaches generating and displaying information via a worksite map (paragraphs 3, 18, 21 and Figs. 2-3:  screen portion 32a may be configured to show a representation of machine 12 in its environment at worksite 10, for example in an electronic map of worksite; controller 26 may then be configured to update the map of worksite 10 to include the positional information of the newly tracked object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang with Koehrsen because the references are analogous since they are each directed to features for using sensors (e.g., cameras) to monitor equipment at a worksite, which is reasonably pertinent to Applicant’s field of endeavor of managing tools at a worksite, and because modifying the teachings of Wang such that the representations of the worksites and tool are rendered via a map, as taught by Koehrsen, would serve the motivation to provide additional useful information on a worksite using a map view, such as the terrain of the worksite or other known objects a the worksite (Koehrsen at paragraph 18); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Koehrsen’s map view in place of Wang’s three-dimensional scene representation involves the simple substitution of one known element for another known element, which yields a predictable result of a map-based rendering of the worksite.

Claim 8:  Wang further teaches wherein the image information includes a first frame associated with a first timestamp and a second frame associated with a second timestamp that is different than the first timestamp, and wherein determining the first location comprises: determining, based at least partly on the first frame, a first distance value associated with the work tool and a background marker; determining, based at least partly on the second frame, a second distance value associated with the work tool and the background marker; and determining a difference between the first distance value and the second distance value (paragraphs 25, 53, 57, and 64:  wherein the claimed technique of claim 8 is accomplished using Wang’s technique for using a stereo camera to perform a frame-by-frame three dimensional capture of the work scene and use of stereo triangulation to generate the scene - e.g., when the sensor 110 is a monocular or a stereo camera, the three-dimensional scene 600 may be captured as an initial work scene. The sensor 110 may continue capturing the work scene on a frame-by-frame basis by capturing the three-dimensional scene 700 and subsequent three-dimensional scenes. In one aspect, the three-dimensional scene 600 and the three-dimensional scene 700 may be captured by the sensor 110 and outputted by the processor 506 on the output device 140 (as illustrated in FIGS. 6 and 7) as a time series of a plurality of three-dimensional scenes; For binocular stereo cameras used as the sensor 110, the processor 506 may use a stereo triangulation to generate, for example, the three-dimensional scene 600 in the field of view 502 of the sensor; sensor 110 may be a monocular camera, a stereo camera; the sensor 110 may be a camera positioned on, inside, or above the operator cab 112. Alternatively, the sensor 110 may be a camera positioned on the machine component 108, e.g., near or at a front end of the machine component 108 closest to the work tool 104, although the sensor 110 may be positioned at other locations on the machine; processor 506 may apply image processing to detect images captured by the sensor 110, e.g., when the sensor 110 is an optical camera). 

Claim 9:  Wang further teaches the system of claim 8, wherein the one or more processor(s) are adapted to determine the first location based at least in in part on a path of travel of the machine (paragraphs 28, 68, 70, 81-82, and 87: As the machine 102 moves closer to the work tool 104, as illustrated in FIG. 3, the initial position indicated by the first three-dimensional location 120 changes. The work tool 104 102 is now determined to be at a second three-dimensional location 220 from the machine 102. The machine 102 may move towards the work tool 104 continuously or discretely. Regardless of the way the machine 102 moves, the relative position of the work tool 104 and the machine 102 is updated; As the machine 102 moves toward the work tool 104, the processor 506 applies computer-vision based on image information about the work tool 104 and the attachment coupler 106 from the database 512 to accurately track the work tool 104 and/or the attachment coupler 106 to adjust and control the motion of the machine). 

Claim 14:   Wang further teaches wherein the sensor comprises a first camera carried by the machine and the image information comprises first image information, the system further comprising a second camera carried by the machine, wherein determining the first location includes determining a difference between the first image information and second image information determined by the second camera (paragraphs 25, 53, 57, and 64:  The Examiner notes that the limitation of claim 14 is describing the use of a “stereo camera” that employs 2 cameras for performing the functionality of this claim, as discussed in Wang – e.g., For binocular stereo cameras used as the sensor 110, the processor 506 may use a stereo triangulation to generate, for example, the three-dimensional scene 600 in the field of view 502 of the sensor; sensor 110 may be a monocular camera, a stereo camera; the sensor 110 may be a camera positioned on, inside, or above the operator cab 112. Alternatively, the sensor 110 may be a camera positioned on the machine component 108, e.g., near or at a front end of the machine component 108 closest to the work tool 104, although the sensor 110 may be positioned at other locations on the machine; processor 506 may apply image processing to detect images captured by the sensor 110, e.g., when the sensor 110 is an optical camera).

Claim 15:  Wang further teaches wherein the image information reflects from a surface of the work tool (paragraphs 57, 63, 68 72, and 75:  work tool 104 may reflect an output electromagnetic, acoustic, and/or optical signal from the sensor; a signal emitted by the sensor 110 towards the work tool 104 to be reflected back and received at the sensor 110. Upon reception of the reflected signal; In the first frame on the three-dimensional scene 600, the work tool 104 and the attachment coupler 106 are clearly visible correspondingly as the work tool image 604 and the attachment coupler image 606. The processor 506 may continue to provide a plurality of such frames as the machine 102 moves towards the work tool 104 to install the work tool).

Claims 10-13 are rejected under 35 U.S.C. §103 as unpatentable over Wang et al. (US 2016/0312432, hereinafter “Wang”) in view of Koehrsen et al. (US 2012/0249342, hereinafter “Koehrsen”), as applied to claim 7 above, and further in view of Forcash et al. (US 10,011,976, hereinafter “Forcash”).

Claim 10:   Wang, in view of Koehrsen, teaches the limitations of claim 7 above, but does not teach the limitation of claim 10.
Forcash teaches wherein the one or more processor(s) are adapted to determine the tool characteristic based at least in in part on: a machine-learning algorithm executable at the machine, the machine-learning algorithm being configured to determine a confidence interval associated with the tool characteristic based at least in part on a training data set stored at the machine (col. 5, lines 20-64:  The controller 602 may determine a confidence value associated with the classification and/or the preliminary identification of the work tool 111. This confidence value may be a score or a percentage value indicative of a degree of confidence that the system has in correctly identifying the type of the work tool 111; The controller 602 may pass the extracted image feed through a multiclass classifier for classification and identification of the type of the work tool 111. For example, based on the extracted features of the work tool 111, the controller 602 may determine the work tool 111 to be a bucket, a fork, a material handling implement, or an empty linkage assembly having no work tool 111 attached thereto. Hence, the controller 602 may perform a preliminary analysis on or classify the work tool 111 based on the extracted features. Further, since the controller 602 processes a number of extracted work tool features over time, an algorithm of the controller 602 may accumulate confidence over time for improving on the classification of the work tool 111, forming aggregated confidence values by building and matching the image feed of the work tool 111 with training data. A person of ordinary skill in the art will appreciate that the controller 602 may utilize machine learning algorithms or other known processes to build the training data over time using supervised and unsupervised learning techniques for robust identification of the extracted features).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wang/Koehrsen with Forcash because the references are analogous since they are each directed to features for using sensors (e.g., cameras) to monitor equipment at a worksite, which is reasonably pertinent to Applicant’s field of endeavor of managing tools at a worksite, and because modifying the teachings of Wang/Koehrsen to include a machine-learning algorithm to determine a confidence interval associated with the tool characteristic based on a training data set stored at the machine, as taught by Forcash, would serve the motivation to develop more robust techniques for automatically identifying worksite tools (Forcash at col. 5, lines 40-42); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (generation of a worksite map with tool identification aided by machine learning techniques).

Claim 11:  Wang further teaches wherein the one or more processor(s) are further adapted to: determine that the tool characteristic is stored in a worksite tool database, the worksite database storing information indicating one or more work tools present at the worksite (paragraphs 41, 55, 58-60, and 66-69:  processor 506 may send a query to the database 512 to obtain one or more dimensions of the work tool 104 stored as a three-dimensional model of the work tool 104 in the database 512, as well as three-dimensional models of other work tools and objects that may correspond to the plurality of shapes detected by the sensor; processor 506 may communicate with the database 512 to obtain a match of the work tool 104 with a known work tool whose information is stored in the database 512. For example, the database 512 may store a library of computerized models of a plurality of types of work tools that may be attached to the machine 102, and one of such computerized models may match the work tool 104, based upon the information in the input signal; determine whether the database 512 has matching work tools meeting satisfying the criteria corresponding to the dimensions of the work tool 104 in the query). 

Claim 12:  Wang further teaches wherein the tool characteristic comprises at least one of a work tool identifier, a work tool model, a work tool type, a work tool weight, a work tool dimension, or a work tool history (paragraphs 41, 55, and 58-59:  database 512 may further include various numerical parameters associated with one or more dimensions of the work tool 104 and the attachment coupler 106, as well as other identification information associated with the work tool; database 512 includes images of a plurality of work tools, including the work tool 104. Such images are saved as a library of image files and computerized models in the database 512. Such models may include or may be used to generate three-dimensional and two dimensional views of the plurality of work tools attachable to the machine 102, including the work tool 104. Each such image or model in the database 512 includes an image of the respective attachment couplers of the work tools. For example, an image of the work tool 104 in the database 512 includes an image of the attachment coupler 106. Such image files may be in standard format (e.g., JPEG) known to those of ordinary skill in the art. The database 512 may further include various numerical parameters associated with one or more dimensions of the work tool 104 and the attachment coupler 106, as well as other identification information associated with the work tool 104 and the attachment coupler; the database 512 may store a library of computerized models of a plurality of types of work tools that may be attached to the machine 102, and one of such computerized models may match the work tool 104, based upon the information in the input signal). 

Claim 13:  Wang further teaches wherein the one or more processor(s) are carried by the machine (paragraph 51:  In one aspect, one or more processes or operations in the method 800 may be carried out by the electronic controller unit 126 inside the machine 102. For example, the one or more processes or operations may be carried out by the processor 506 inside the electronic controller unit 126).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sprock et al. (US 2016/0292933):  discloses features for managing mixed fleet worksites using video and audio analytics, including receiving image information with one or more processor(s) and from a sensor disposed at a worksite (paragraphs 5-7 and 20:  receiving, by the one or more processors, first sensor data associated with the out-of-network machine at the worksite, the first sensor data comprising one or more of image data and audio data; Information relating to the machines 12, 14, 16 may be captured via an onsite sensor 19a such as a video camera, infrared sensor, thermal sensor, audio recorder, RADAR sensor, LIDAR sensor, optical sensor, or the like).
Susca et al. (US 2009/0279741):  discloses a method/apparatus for vision based motion determination, including teaches a second camera carried by the machine, wherein determining the first location includes determining a difference between the first image information and second image information determined by the second camera (paragraphs 12-14:  the embodiment shown in FIG. 1, imaging devices 104 comprise a first optical camera 110 and a second optical camera 112. Camera 110 is located at a distance from camera 112. This enables images of features taken from camera 110 to have a different perspective than the images taken from camera 112’).
Chang et al. (US 2016/0110878):  discloses a motion estimation in real-time visual odometry system in which a difference between first/second camera images is used to estimate motion of a machine (at least paragraph 23 and Figs. 1 and 3:  Based on the shift and the time elapsed during the shift between the first and second camera images, controller 40 may estimate various rates of motion (e.g., linear velocities in the x-, y-, and z-axis directions, and angular velocities in the yaw, roll, and pitch directions) of machine).
Susca et al. (US 2009/0279741):  discloses a method/apparatus for vision based motion determination based on images from a first and second camera mounted on a vehicle (at least paragraphs 12-14).
Personnel tracking on construction sites using video cameras.  J. Teizer and P.A. Vela.  Advanced Engineering Informatics.  23 (2009) 452-462:  discloses automated tools for analyzing and managing workforce productivity, including using video cameras, sensors, RFID and GPS devices for tracking construction resources.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/10/2021